IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44599

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 556
                                              )
       Plaintiff-Respondent,                  )   Filed: August 22, 2017
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
TIMOTHY PAUL HARRISON, aka                    )   THIS IS AN UNPUBLISHED
DAVID JAMES BOGIE, KEITH                      )   OPINION AND SHALL NOT
WINDER, TIM HARRISON,                         )   BE CITED AS AUTHORITY
TIMOTHY P. HARRISON, TIMOTHY                  )
PHYFFLE,                                      )
                                              )
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. James C. Morfitt, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for trafficking in marijuana, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Timothy Paul Harrison was found guilty of trafficking in marijuana, Idaho Code § 37-
2732B(a)(1); misdemeanor possession of paraphernalia, I.C. § 37-2734A(1); and misdemeanor
driving without privileges, I.C. § 49-301(1). On the misdemeanor counts, the district court
imposed 302 days in jail with credit for time served of 302 days. For trafficking in marijuana,
the district court imposed a unified sentence of eight years, with a minimum period of

                                              1
confinement of three years.       Harrison appeals, contending that his trafficking sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harrison’s judgment of conviction and sentence are affirmed.




                                                   2